         Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


   AIMEE CONDAYAN, an individual,            CASE NO.: _____________________

                                               COMPLAINT FOR DAMAGES
                  Plaintiff,                           FOR:

                                               1. COPYRIGHT
                      v.                          INFRINGEMENT;
                                               2. BREACH OF IMPLIED-IN-
                                                  FACT AGREEMENT;
   JENNIFER MATHIEU, an individual;            3. BREACH OF
   ROARING BROOK PRESS, a New                     CONFIDENTIAL
   York corporation; HOLTZBRINCK                  RELATIONSHIP;
   PUBLISHING HOLDINGS LIMITED                 4. MISAPPROPRIATION OF
   PARTNERSHIP, a German company;                 NOVEL IDEA; AND
   MACMILLAN PUBLISHERS, a New                 5. VICARIOUS AND/OR
   York company; SARAH LAPOLLA, an                CONTRIBUTORY
   individual; BRADFORD LITERARY                  COPYRIGHT
   AGENCY, INC. and DOES 1 to 50,                 INFRINGEMENT
   inclusive,                     1.
                                             DEMAND FOR JURY TRIAL
                  Defendants.




                                         1
                               PLAINTIFF’S COMPLAINT
           Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 2 of 17



             Plaintiff, Aimee Condayan, through her undersigned counsel, prays to
this Honorable Court for relief and alleges as follows:
                                      PARTIES
     1.        At all times mentioned herein, Plaintiff was and is an individual
residing in Hyattsville, Maryland and the sole author of a wholly original novel
entitled “A Zine Called Mike” (“Zine”). Plaintiff is an avid writer, having penned
and published several zine and magazine articles as well as rock-and-roll band
interviews.
     2.        At all times mentioned herein, Defendant JENNIFER MATHIEU
(“MATHIEU”) was and is an individual residing in Houston, Texas.
     3.        At all times mentioned herein, Defendant SARAH LAPOLLA
(“LAPOLLA”) was and is an individual residing in New York, New York.
     4.        At all times mentioned herein, Defendant BRADFORD LITERARY
AGENCY, INC. (“BRADFORD”) was an is a California corporation and is
organized and existing pursuant to the laws of the State of California.
     5.        At all times mentioned herein, Defendant ROARING BROOK PRESS
(“ROARING BROOK”) was and is a New York corporation, and is organized and
existing pursuant to the laws of the State of New York. ROARING BROOK is a
division      of   HOLTZBRINCK          PUBLISHING        HOLDINGS        LIMITED
PARTNERSHIP and has its principal place of business in New York, New York.
     6.        At all times mentioned herein, Defendant HOLTZBRINCK
PUBLISHING HOLDINGS LIMITED PARTNERSHIP (“HOLTZBRINCK”) was
and is a German company qualified to do business in the States of New York and
California (the latter currently under HOLTZBRINCK PUBLISHERS LLC.)
HOLTZBRINCK owns and operates several publishing companies such as
MACMILLAN PUBLISHING and has its principal place of business in the United




                                         2
                              PLAINTIFF’S COMPLAINT
          Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 3 of 17



States in New York. At all relevant times mentioned herein, HOLTZBRINCK was
and is doing business in New York, New York.
     7.       At   all   times   mentioned    herein,   Defendant    MACMILLAN
PUBLISHERS, INC. (“MACMILLAN”) was and is a Delaware corporation
qualified to do business in the State of California, and is organized and existing
pursuant to the laws of the State of New York.
     8.       Defendants     ROARING         BROOK,       HOLTZBRINCK,           and
MACMILLAN all sell books, novels, and other written materials within the State of
New York and therefore transact business in the State of New York. Mathieu had
several book tours in the State New York and provided interviews on the subject
matter novel in the State of New York.
     9.       Defendants MATHIEU, ROARING BROOK, HOLTZBRINCK,
MACMILLAN, LAPOLLA, and BRADFORD shall be collectively referred to as
“Defendants”.
     10.      Plaintiff is unaware of the true names and capacities of the Defendants
sued herein as DOES 1 through 50, inclusive, and for that reason, sues such
Defendants under such fictitious names. Plaintiff is informed and believes and on
that basis alleges that such fictitiously named Defendants are responsible in some
manner for the occurrences herein alleged, and that Plaintiff’s damages as herein
alleged were proximately caused by the conduct of said Defendants. Plaintiff will
seek to amend the complaint when the names and capacities of such fictitiously
named Defendants are ascertained. As alleged herein, “Defendants” shall mean all
named Defendants and all fictitiously named Defendants.
     11.      Plaintiff is informed and believes and on that basis alleges that
Defendants at all times relative to this action, were the agents, servants, partners,
joint venturers, and employees of each of the other Defendants and in doing the acts
alleged herein were acting with the knowledge and consent of each of the other


                                         3
                             PLAINTIFF’S COMPLAINT
        Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 4 of 17



Defendants in this action. Alternatively, at all times mentioned herein, each of the
Defendants conspired with each other to commit the wrongful acts complained of
herein. Although not all of the Defendants committed all of the acts of the conspiracy
or were members of the conspiracy at all times during its existence, each Defendant
knowingly performed one or more acts in direct furtherance of the objectives of the
conspiracy. Therefore, each Defendant is liable for the acts of all of the other
conspirators.
                            JURISDICTION AND VENUE
     12.        This action arises under the Copyright Laws of the United States (Title
17, U.S.C. §101 et seq.) and the common law of the State of New York.
     13.        This court has exclusive jurisdiction over this action under 28 U.S.C.
§§ 1331 and 1338 in that this action involves claims arising under the Copyright
Laws of the United States. To the extent that this action is based on related state
claims, the Court has supplemental jurisdiction thereto under 28 U.S.C. § 1367.
     14.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and 1400
in that Defendants transact business in the county of New York, New York.
                                     THE FACTS
     15.        Plaintiff repeats, alleges and incorporates by reference paragraphs 1
through 14 as through fully set forth herein.
     16.        From 2011 to December of 2013, Plaintiff authored a wholly original
manuscript for a novel entitled A Zine Called Mike (the “Book” or “Zine”). In or
about December of 2014, Plaintiff authored a second draft thereof. Zine is about a
16-year-old female feminist protagonist’s journey of discovery of punk-rock cassette
tapes given to her by her estranged father, and the subsequent discovery of
underground Riot Grrrl culture (which was a pioneering subculture of the punk rock
scene of the 1990s); the lead, a high school junior, publishes an anonymous zine to




                                           4
                               PLAINTIFF’S COMPLAINT
        Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 5 of 17



speak out about her sexual assault by a seemingly invincible high school football
star in their small, conservative Southern Virginia high school.
     17.     On or about February 23, 2020, Plaintiff registered the first draft with
the U.S. Copyright Office, Registration No. TXu 2-181-076; and Registration No.
TXu 2-181-140 for the revision. A true and accurate copy of the registrations are
attached hereto as Exhibits A-B).
           PLAINTIFF’S SUBMISSION TO MATHIEU’S LITERARY
                          AGENT SARAH LAPOLLA
     18.     On or about January 10, 2014, Plaintiff conveyed Chapter 1 of Zine to
New York literary agent Sarah LaPolla of the Bradford Literary Agency (“LaPolla”).
Plaintiff included with her work email correspondence that stated, “I’m writing to
you because you mention in your bio that you are looking for [young adult] fiction
that doesn’t shy away from the darker side of adolescence. For that reason, I think
you would enjoy my book. I’ve pasted the first chapter below according to your
submission guidelines…Thank you for considering A Zine Called Mike.” A true and
correct copy of this email is attached hereto as Exhibit C.
     19.     On or about January 20, 2014, LaPolla stated that she “really liked the
voice” and was a “huge fan of Riot Grrrrl culture” and requested Plaintiff’s full
“manuscript as a Word .doc”. A true and correct copy of this email is also attached
hereto as Exhibit C.
     20.     On or about January 20, 2014, and per LaPolla’s request, Plaintiff
submitted Zine to LaPolla. A true and correct copy of this submission of Zine is
attached hereto as Exhibit D.
     21.     That same day, LaPolla confirmed receipt and said she is looking
forward “to reading it”; she also qualified the submission by stating: “Please let me
know if you receive an offer of representation from another agent” before LaPolla




                                        5
                            PLAINTIFF’S COMPLAINT
          Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 6 of 17



reviewed the novel and responded. A true and correct copy of this email is attached
hereto as Exhibit E.
        22.   Plaintiff is informed and believes and thereon alleges that at that time,
LaPolla was already acting as a literary agent for Jennifer Mathieu (“Mathieu”).
Furthermore, an agency relationship existed between Mathieu and LaPolla, and
Mathieu was, upon information and belief, one of only a handful of clients LaPolla
represented at that time, at a maximum.
        23.   On or about March 6, 2014, LaPolla emailed Plaintiff stating she was
passing on Zine, yet she loved the concept and even requested a revision with “a
focus on pacing and plot development”. A true and accurate copy of said email is
attached here to as Exhibit F.
        24.   On or about June 17, 2014, Plaintiff indicated to LaPolla that she was
working on a revision that she was going to submit to LaPolla; LaPolla responded
stating she was “looking forward to taking another look at this once it’s finished”.
A true and accurate copy of said email thread is attached here to as Exhibit G.
        25.   On or about December 9, 2014, Plaintiff submitted a revised
manuscript of Zine to LaPolla. A true and accurate copy of said email along with
the attached revision of Zine are attached here to as Exhibit H.
        26.   On or about February 6, 2015, LaPolla emailed Plaintiff with a rejection
letter. In said rejection letter, LaPolla stated she was “still such a fan of this premise
and really liked [Plaintiff’s] writing.” However, she said she was having trouble
“connecting to this story overall” and that she lacked interest in “the non-
contemporary setting” of the 90s youth culture. A true and accurate copy of said
rejection letter is attached hereto as Exhibit I. Almost immediately thereafter,
Plaintiff unfollowed LaPolla on Twitter and was thereafter not privy to her future
messages on said social media platform until she discovered the infringing work in
2019.


                                          6
                              PLAINTIFF’S COMPLAINT
        Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 7 of 17



     27.     Plaintiff is the owner of all copyright rights in and to the original
creative work, Zine, in all of its advancing, original, unique and protected
permutations, and has never assigned, licensed or otherwise transferred its copyright
protection to any of the Defendants, nor to any other third party.
     28.      Plaintiff is informed and believes and thereon alleges that based upon
her interactions with LaPolla, custom and practice in the entertainment industry, and
the prior dealings between LaPolla and others in the literary space, that LaPolla knew
Plaintiff’s submission was not gratuitous and was made for the purpose of ultimately
selling Zine and this was impliedly understood (as revealed by the surrounding
circumstances).
     29.     Zine was received by LaPolla and her agency, which in the
entertainment industry, is receipt by Mathieu. Zine was given to Mathieu by LaPolla;
Mathieu then copied from it substantially.
      MATHIEU’S TIMELINE OF ALLEGEDLY WRITING “MOXIE”
         SUPPORTS A CLAIM OF IDEA THEFT AND COPYRIGHT
                                 INFRINGEMENT
     30.     On information and belief Plaintiff alleges that Matthieu began work
on Moxie in or around April 2015.
     31.     Thereafter, Mathieu announced she was working with a new agent,
Kerry Sparks of Levine Greenberg Rostan Literary Agency (“Sparks”) and that she
had a book deal for a book entitled Moxie along with yet another, still untitled novel.
Mathieu further stated that Moxie “combines so much stuff I adore – punk rock, lady
rights, the 90s, zines, Texas and an interesting, fully-fleshed out female protagonist”
and calls it “the book of [her] dreams”. Mathieu further stated that Sparks was “the
Kathleen Hanna of agenting” which was an exact line used in Plaintiff’s Zine




                                         7
                             PLAINTIFF’S COMPLAINT
        Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 8 of 17



(specifically, one character calls another “the Kathleen Hanna of Leslie” (the
fictional town in Zine).1
      32.    On or about September 19, 2017, Moxie was published.
      33.    Given LaPolla started representing Mathieu in mid-2010, and that
LaPolla was representing Mathieu during the times that LaPolla was soliciting
Plaintiff’s Book, it is allege on information and belief that LaPolla, in her role as
Matthieu’s agent, provided Plaintiff’s work to Matthieu.
      34.    Zine remained within LaPolla’s agency as LaPolla did not return or
destroy either draft of Zine, which she still possessed. Neither version of Zine was
ever returned by LaPolla to Plaintiff.
    MATHIEU’S QUESTIONABLE AND CONFLICTING “INSPIRATION”
      35.    In an interview with Blogger “Miss Print” published on September 14,
2017, Mathieu provided one version of how the idea for Moxie originated:
      “I was hunting around for my next idea. I like to and have written about my
      interests and even my obsessions – small towns, cults, high school gossip, etc.
      – and I was contemplating other interests of mine that I hadn’t tackled yet.
      Feminism and Riot Grrrl came to mind. At first I thought about writing a Riot
      Grrrl novel actually set in the 90s, but I wanted to write a book set in
      contemporary life, and I wanted to revisit the Riot Grrrl movement through a
      modern lens. I was sitting on my couch in my den texting with my friend, book
      blogger Kate Sowa, and the basic plot for Moxie just came to me in a rush. I
      texted it to her and she was so excited I knew I had something!
      36.    However, in another interview with @EmmaBooks which aired on
YouTube on September 27, 2017, Mathieu joked she is not “one of these writers that


1
  Kathleen Hanna is a feminist activist, pioneer of the feminist punk riot grrrl
movement, and punk zine writer. In the early-to-mid-1990s she was the lead singer
of feminist punk band Bikini Kill. Source: Wikipedia: The Free Encyclopedia
located at https://en.wikipedia.org/wiki/Kathleen_Hanna.
                                         8
                             PLAINTIFF’S COMPLAINT
        Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 9 of 17



has a million ideas…I’m lucky if I can get one good idea a year which is I think
hopefully I guess all you really need if you’re going to keep writing.” She also
explained that “Moxie” was going to be “set in the 90s” but that would be historical
fiction” (which was the same thing that LaPolla mentioned when rejecting Plaintiff’s
work although Zine was also set in present day). Quite ironically, despite having
stolen the core concept and protectable elements from the book from another female
writer, Mathieu nevertheless blankly postured that “feminism is something that has
been really important to me” and that this book is her first “romance” and “lighter
or more joyful” and therefore, vastly different from every other book she had written
in the past. In fact, she also said that while she did a lot of research for past novels,
she did not have to do much research for Moxie and that it just came “from diving
back into [her] own memories” and was the “easiest book to research”. Source:
EmmaBooks        Interview      with    Jennifer     Mathieu      dated     2017/09/27;
https://www.youtube.com/watch?v=StHIdOpXvV0.
      37.    In yet another interview with @TalesoftheRavenousReader, which
aired on YouTube on October 24, 2017, Mathieu said that she was “inspired by the
young women that [she] teaches…and the passion and the…Moxie”. Then she
further explained that she was inspired by a teacher who called her a “femininazi”
and that she hoped her readers were inspired to “fight back”. Plaintiff is fighting
back. Source: TalesoftheRavenousReader Interview with Jennifer Mathieu dated
2017/10/24; https://www.youtube.com/watch?v=gmzatnTJH5c. It is very common
when authors pirate another’s work that they have trouble keeping their story straight
when discussing their “inspiration” because it is, of course, a fabrication (as they
actually stole the work).




                                          9
                              PLAINTIFF’S COMPLAINT
       Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 10 of 17



       SUBSTANTIAL SIMILARITY BETWEEN MOXIE AND ZINE
      38.    Moxie contains inter alia the same copyrightable expression as Zine in
addition to numerous other similarities in the selection and arrangement of both
protected and non-protected elements.
      39.    Mathieu is credited as the sole author of Moxie.
      40.    The similarities between Moxie and Zine are so striking that it is a
virtual impossibility that the former could have been created independently from
the latter. These similarities include, but are not limited to, the following: Theme,
Setting, Plot, Sequence of Events, Characters, Mood and Pace and Dialogue.
      41.    Expert Susan McCabe, a University of Southern California English
Professor (“McCabe”) compared the two works and found compelling similarities.
A true and accurate copy of McCabe’s curriculum vitae is attached hereto as
Exhibit J. A true and accurate report by McCabe identifying these substantial
similarities is attached hereto as Exhibit K.
      42.    In her report, McCabe opines as follows: “Analyzing the exhibits
exposes shared literary elements and a sustained pattern of selection and use of
them to a striking degree in categories including, but not limited to, theme, setting,
plot, sequence of events, character, language, dialogue, and mood. Given the fact
that so many books in the genre of young adult fiction stem from high school
settings where sexuality and sports play a central role, it is no surprise some
overlap would exist. However, after careful review, I find the shared elements
overwhelmingly substantial.”
      43.    Among other things, McCabe finds that the theme, for one, is virtually
identical in both works: “Rendered from the first-person perspective, the sixteen-
year-old protagonists, both Beth Ann Castle in Zine and Vivian Carter in Moxie,
protest sexual harassment and assault committed by high school football players in
an anonymous ‘zine,’ a low-budget magazine. The zines arose in the 1990’s in


                                        10
                             PLAINTIFF’S COMPLAINT
       Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 11 of 17



response to norms delineated in traditional slick glossies, such as Cosmopolitan
and Glamour; they extolled principles of punk rock and feminism, inspired by Riot
Grrl culture, which provides the backdrop for both texts. Each protagonist is
motivated by a strong commitment for justice; both engage in romances with an
artistic youth on the fringes of a small town, obsessed with its football stars. The
players get away with a slate of oppressive behaviors, from slurs to rape. Both
stories, however, identically depict a triumph of truth over hypocrisy, and a young
girl’s struggle to speak out, while falling in love”. A full analysis of every element
is found in the attached expert report.
      44.    McCabe concludes as follows: “I have found sustained similarities in
the Exhibits. I can confirm Condayan’s sense that her theme, plot development,
sequence of events, characters, language, dialogue and mood show remarkable
unmistakable similarity to Mathieu’s published novel, Moxie.”
                              FIRST CLAIM FOR RELIEF
            (COPYRIGHT INFRINGEMENT REGARDING “MOXIE”)
                                 (Against All Defendants)
      41.    Plaintiff repeats, alleges and incorporates by reference paragraphs 1 to
40 as though fully set forth herein.
      42.    In or about September 19, 2017, Defendants published Moxie crediting
Mathieu as the writer thereof.
      43.    As alleged hereinabove, the named Defendants have infringed upon
Plaintiff’s copyright by copying wholly original elements from Plaintiff’s Book
Zine, without any permission, in Moxie.
      44.    Upon information and belief, the named Defendants thereafter
intentionally distributed, published, sold, conveyed, and otherwise exploited Moxie
without authorization, in violation of Plaintiff’s rights.




                                          11
                              PLAINTIFF’S COMPLAINT
       Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 12 of 17



      45.    Upon information and belief, the named Defendants have intentionally
violated the Federal Copyright Act, Title 17 U.S.C. § 101 et seq., entitling Plaintiff
to all damages and remedies provided by the Act.
      46.    Upon information and belief, the named Defendants continue to
infringe upon Plaintiff’s copyrights, causing Plaintiff irreparable injury and damage,
including through a film adaptation and other related media. Said infringement
entitles Plaintiff to actual and statutory damages, injunctive and other relief provided
by the Copyright Act.
                         SECOND CLAIM FOR RELIEF
                (BREACH OF IMPLIED-IN-FACT CONTRACT)
                              (Against All Defendants)
      47.    Plaintiff repeats, alleges and incorporates by reference paragraphs 1
through 46 as though fully set forth herein.
      48.    Plaintiff is the exclusive owner of the original ideas contained in Zine.
      49.    In light of the fact that the Book was specifically solicited by LaPolla,
and LaPolla had an opportunity to reject the submission of Zine before the
submission occurred, LaPolla voluntarily accepted the submission with the implied
knowledge of an obligation to pay for the use if she, or one of the clients that she
acted as an agent for, actually used the ideas contained therein.
      50.    Under all circumstances attending disclosure, Defendants voluntarily
accepted the disclosure of the ideas knowing that they had an obligation to
compensate and credit Plaintiff in accordance with custom and practice in the
entertainment industry in the event Plaintiff’s ideas were later used (i.e. Defendants
had multiple opportunities to reject Plaintiff’s submission of Zine but failed to do
so). Defendant Mathieu acted by and through her agent at the time the submission
was received.




                                         12
                             PLAINTIFF’S COMPLAINT
        Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 13 of 17



       51.    Defendants used Plaintiff’s ideas as illustrated above and in the
attached report in Ex. K. Defendants have not compensated Plaintiff for this use.
       52.    By virtue of Defendants’ acceptance and utilization of Plaintiff’s
services and ideas, an agreement was implied-in-fact to pay Plaintiff the reasonable
value of those services including credit to Plaintiff as the author thereof, and to
employ Plaintiff in connection therewith consistent with custom and practice in the
entertainment and book publishing industry.
       53.    Plaintiff performed all covenants and conditions required of her
pursuant to said agreement. Defendants breached, and continue to breach, said
agreement by utilizing and profiting from Plaintiff's ideas without compensation or
credit to Plaintiff.
       54.    As a result of the foregoing, Plaintiff was damaged in an amount
according to proof for Moxie and any derivative works thereof.
                              THIRD CLAIM FOR RELIEF
                   (BREACH OF CONFIDENTIAL RELATIONSHIP)
                                    (Against LAPOLLA)
       55.    Plaintiff repeats, alleges and incorporates by reference paragraphs 1
through 54 as though fully set forth herein.
       56.    Plaintiff and LaPolla entered into a confidential and fiduciary
relationship, as discussed hereinabove, and, in reliance on this relationship, Plaintiff
entrusted LaPolla and made certain sensitive and confidential disclosures to LaPolla.
       57.    LaPolla exploited and breached this confidential relationship by
obtaining novel ideas and material from Plaintiff and, with knowledge of the
confidentiality of the relationship, ideas, and material, disclosed same to third parties
without the consent of (or notice to) Plaintiff.
       58.    LaPolla’s unauthorized disclosure of Plaintiff’s material resulted in that
material being produced and monetized without Plaintiff’s consent.


                                         13
                              PLAINTIFF’S COMPLAINT
       Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 14 of 17



      59.    The mere disclosure of an idea does not implicate any of the Section
106 rights under the Copyright Act.
      60.    Defendants’ conduct, as alleged hereinabove, caused Plaintiff general
and special damages in an amount to be established at trial.
                             FOURTH CLAIM FOR RELIEF
                                 (MISAPPROPRIATION)
                                  (Against All Defendants)
      61.    Plaintiff repeats, alleges and incorporates by reference paragraphs 1
through 60 as though fully set forth herein.
      62.    Plaintiff and LaPolla entered into a confidential and fiduciary
relationship, as discussed hereinabove, and whereby Plaintiff trusted LaPolla and
made certain sensitive disclosures to LaPolla.
      63.    LaPolla exploited this confidential and fiduciary relationship to obtain
access to, and exploit, Plaintiff’s novel idea.
      64.    Plaintiff’s idea is novel under New York law as discussed hereinabove.
      65.    LaPolla was aware of the confidentiality of the material at issue.
      66.    Despite LaPolla’s awareness of her obligation to hold Plaintiff’s
material confidential, she violated that obligation, and her relationship with Plaintiff,
by disclosing the idea to third parties without consent.
      67.    The mere disclosure of an idea does not implicate any of the Section
106 rights under the Copyright Act.
      68.    Defendants, and each of them, exploited and monetized the confidential
material obtained by LaPolla from Plaintiff.
      69.    Defendants’ conduct, as alleged hereinabove, caused Plaintiff general
and special damages in an amount to be established at trial.




                                         14
                              PLAINTIFF’S COMPLAINT
       Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 15 of 17



                              FIFTH CLAIM FOR RELIEF
              VICARIOUS AND/OR CONTRIBUTORY COPYRIGHT
                                    INFRINGEMENT
                             (Against LaPolla and Bradford)
      70.    Plaintiff repeats, alleges and incorporates by reference paragraphs 1
through 69 as though fully set forth herein.
      71.    LaPolla and/or Bradford financially benefitted from the monetization
of the infringing work at issue.
      72.    LaPolla and Bradford had the opportunity to oversee, address, manage,
and/or supervise the development, creation, marketing, and distribution of the
infringing work at issue.
      73.    LaPolla and Bradford provided Plaintiff’s work to one or more of the
Defendants in this action and otherwise took substantial steps to facilitate and
contribute to the infringing conduct at issue.
      74.    LaPolla and Bradford engaged in such provision with knowledge that
it would result in the unauthorized exploitation of Plaintiff’s work by third parties.
      75.    The foregoing acts violated Plaintiff’s exclusive Section 106 rights in
her work and caused her actual damage. Said acts were wanton, willful, malicious,
and reckless. As such, she seek her lost profits, the disgorgeable profits of
Defendants, and, as allowed by law, statutory damages, attorneys’ fees, and costs.
                         ON ALL CAUSES OF ACTION:
      1.     For a preliminary and permanent injunction enjoining Defendants from
infringing the copyrights of Plaintiff in any manner;
      2.     For actual damages and lost profits, including all revenues lost by
Plaitniff and all financial benefits gained by Defendants in connection with the
infringement, according to proof;




                                        15
                             PLAINTIFF’S COMPLAINT
       Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 16 of 17



      3.     That Defendants be required to pay to Plaintiff such damages as
Plaintiff has sustained in consequence of Defendants’ infringements of Plaintiff’s
copyright and to account for and tender to Plaintiff:
             (a)    All gains, profits, and advantages derived by Defendants by his
      or her infringement of Plaintiff’s copyright or such damages as the court shall
      deem proper within the provisions of the copyright statute, but no less than
      $5,000,000;
             (b)    That Defendants deliver up to be impounded during the
      pendency of this action all copies of said infringing work as in its possession
      or under its control and deliver up for destruction all infringing copies and all
      plates, molds, or other matter used to make infringing copies.
      4.     For statutory damages, costs, and attorney fees with respect to Moxie
and any other derivative works;
      5.     For general, special, and exemplary damages in excess of
$1,000,000.00
      6.     For an accounting;
      7.     For costs of suit and interest; and,
      8.     For such relief as is just and proper.




      ///
      ///
      ///


                                         16
                             PLAINTIFF’S COMPLAINT
       Case 1:20-cv-05596-PGG Document 1 Filed 07/20/20 Page 17 of 17




                         DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a jury trial on all issues so triable.

                                              Respectfully submitted,
Dated: July 20, 2020                     By: /s/ Scott Alan Burroughs
Brooklyn, New York                           Scott Alan Burroughs, Esq.
                                             Laura M. Zaharia, Esq.
                                             DONIGER / BURROUGHS
                                             231 Norman Avenue, Suite 413
                                             Brooklyn, New York 11222
                                             (310) 590-1820
                                             scott@donigerlawfirm.com
                                             lzaharia@donigerlawfirm.com

                                                     with

                                              Steven T. Lowe, Esq.
                                              LOWE & ASSOCIATES, P.C.
                                              8383 Wilshire Blvd., Suite 1038
                                              Beverly Hills, CA 90211
                                              Telephone: (310) 477-5811
                                              Facsimile: (310) 477-7672
                                              steven@lowelaw.com
                                              (pro hac vice application to be
                                              submitted)

                                              Attorneys for Plaintiff
                                              AIMEE CONDAYAN




                                        17
                             PLAINTIFF’S COMPLAINT
